Citation Nr: 1548042	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  08-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected migraine and tension headaches, rated 30 percent prior to December 21, 2012, and 50 percent from December 21, 2012.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the RO, wherein the RO granted service connection for migraine and tension headaches and assigned a 10 percent evaluation. The Veteran appealed the initial evaluation assigned. 

In January 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO; a transcript of the hearing is of record. In May 2010, the Board remanded the issue on appeal for further development of the record.

In a December 2010 rating decision, the RO increased the rating for the Veteran's service-connected migraine and tension headaches to 30 percent, effective October 19, 2006 (date of claim). The Veteran indicated he was not satisfied with that evaluation, and thus the appeal continued. 

In a March 2011 decision, the Board denied an evaluation in excess of 30 percent for the service-connected migraine and tension headaches. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In October 2011, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the March 2011 decision and remanded the issue to the Board for additional development of the record. 

Thereafter, in March 2012, the Board remanded the issue on appeal for further development of the record. In March 2013, the RO assigned an increased rating of 50 percent for the service-connected migraine and tension headaches, effective December 21, 2012.  As higher ratings for migraine and tension headaches are possible during the appeal period, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

All development requested in the March 2012 remand has been completed and the case has been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to December 21, 2012, and throughout the period of the appeal, the service-connected migraine and tension headaches are shown to have been productive of a disability picture that more nearly approximated that of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

For the period of the appeal prior to December 21, 2012, the criteria for the assignment of a 50 percent rating, but not higher, for migraine and tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in November 2006 and May 2007. The claim was last adjudicated in February 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased rating. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that the claim was most recently remanded by the Board in March 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, requested that the AOJ schedule the Veteran for VA examination to evaluate the current level of severity of his headaches. Here, the December 2012 VA examination addresses the current level of severity of the Veteran's migraine and tension headaches. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the headaches has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's migraine headache disability has been assigned pursuant to Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2015).

The Rating Schedule does not define prostrating.  However, "prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster 's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

Additionally, the term "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  "Productive of" can either have the meaning of producing or capable of producing.  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating.  "Economic inadaptability" does not mean unemployability, as that would undermine the purpose of regulations pertaining to unemployability.  Pierce v. Principi, 18 Vet. App. 440 (2004); 38 C.F.R. § 4.16 (2012).  The Board notes that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

Analysis

A May 2007 report of VA examination documents the Veteran's complaint of a several year history of intermittent left frontotemporal mixed throbbing and also dull constant aching type of pain. The Veteran reported experiencing daily headaches with associated mild nausea, photophobia and phonophobia that would last anywhere from several hours to days. He reported that due to the recurrence of his headaches, he had to leave his job and could not continue to work in his chosen profession, plumber.  Accordingly, he retired in 1990. On examination, the diagnosis was chronic migraine and tension-type headaches.

The October 2010 report of VA examination documents the Veteran's complaint of migraine and tension type headaches localized in the left occipitotemporal region and sometimes the occipitoparietal region. The Veteran described the headaches as a throbbing type sensation with a deep pressure sensation that would last anywhere from several hours to days. He reported that he experienced these headaches 2-3 times per week with associated nausea, photophobia and phonophobia. When he experienced the headaches, he stated that he had to lie down in a quiet, dark room and take OxyContin and other medications to help alleviate the headaches.

With regard to his tension type headaches, he reported that he would experience them with his migraine headaches or sometimes separately. His tension headaches started in the left temporal parietal region and spread to the right temporal parietal region. His tension headaches were usually non throbbing and of deep pressure sensation that would generally last several hours to days. Pain medication provided some relief.

The physician commented that the Veteran's migraine and tension headaches were usually moderately severe and recurrent from time to time. The physician noted that over-the-counter pain medication and OxyContin alleviated the headache pain. The physician also documented that the Veteran would take bed rest as needed. Although the physician indicated that the Veteran's headaches were not severe or prostrating in nature at that time, he concluded that the Veteran was not able to work because of his current problems.

The December 2012 report of VA examination reflects the Veteran's complaint of daily headaches located on the left side that lasted 2 to 6 hours. He reported the pain was nonpulsatile and extended to the back of his neck. His "regular" headaches occurred without associated symptoms; however, "more severe" headaches occurred with associated nausea, vomiting, phonophobia and photophobia. His more severe headaches occurred 1-2 times per week, could last a day or two and where characterized as prostrating. He reported that his pain would subside after he vomited.

It was documented that the Veteran experienced characteristic prostrating attacks of migraine headache pain more frequently than once per month. Additionally, it was documented that the Veteran's headache disability impacted his ability to work in that the Veteran reported he was unable to work because of daily headaches of a severe nature.

The Board concludes that the evidence demonstrates that the Veteran's migraine and tension headache disability was productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but not higher, for the period of the appeal from October 19, 2006, the date his claim was received.  The Board finds in reaching that conclusion that the overall severity of the service-connected migraine headache disability is not shown to have significantly changed during the course of his appeal.  It is consistently documented that he experiences very frequent prostrating and prolonged attacks of headache pain with associated nausea, vomiting, phonophobia and photophobia.  Further, it is also consistently documented that his headache pain impacted his ability to work in his chosen profession, plumber and as a result thereof, he was forced to retire.

Accordingly, the Board finds that a 50 percent rating, but no higher, for the migraine and tension headache disability is warranted for the period of the appeal period beginning October 19, 2006, but that ratings in excess of 50 percent are not warranted for the period of this appeal. The Board finds that the preponderance of the evidence is against assignment of any higher ratings.  The 50 percent rating is the maximum schedular rating for migraine headaches.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant referral for consideration of the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors provided by the regulation as governing norms such as frequent hospitalization or marked interference with employment.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Here, the symptoms and effects, including frequent prostrating and prolonged attacks of a migraine headache disability are fully contemplated by the applicable rating criteria.  Therefore, the Board finds that referral for extraschedular consideration is not required.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The evidence reflects that the Veteran has been in receipt of a schedular 100 percent rating since August 20, 2013.  The record shows that a claim for total disability rating based on individual unemployability (TDIU) was submitted in July 2013 and a June 2014 rating action denied TDIU.  The Veteran and his representative were notified of that action and no appeal of that action has been initiated.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, as distinguished from the facts in Rice, the Veteran specifically raised, and the RO adjudicated, the issue of entitlement to a TDIU, and that decision has become final.  The record does not indicate that the issue of a TDIU rating prior to August 20, 213 has been reasonably raised by the evidence of record or by the appellant or his representative subsequently to the June 2014 denial of TDIU.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased rating of 50 percent, but not higher, for migraine and tension headaches as of October 19, 2006, is granted.

Entitlement to a rating in excess of 50 percent for migraine and tension headaches is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


